DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A, classifying sequencing data based on allele frequencies, of the identified loci in the reply filed on 23 Nov. 2020 is acknowledged.
Claims 7-10 and 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 Nov. 2020.  

Status of Claims
Claims 1-20 are pending.
Claims 7-10 and 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claims 1-6, 11-12, and 15-20 are rejected.
Claim 20 is objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application, U.S. Provisional App. No. 62/548,667 filed 22 Aug. 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Accordingly, the effective filing date of the claimed invention is 22 Aug. 2017.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 23 Nov. 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the list of cited references was considered in full by the examiner.

Drawings
The drawings were received on 26 Jan. 2018. These drawings are accepted.

Claim Objections
Claim 20 is objected to because of the following informalities:
Claim 20 recites “classify the sequencing data as contaminated is based on…”, which is a grammatical error and should recite “classify the sequencing data as contaminated based on…”. 
 Appropriate correction is required.

Claim Interpretation
Claims 4, 16, and 20 recite “an associated maximum read percentage”. The maximum read percentage is discussed in Applicant’s specification at para. [0082]-[0083] and FIG. 2 to be the highest read frequency for a nucleotide out of the four nucleotides (A, G, T, C)  at the identified loci.

Claim Interpretation-35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a sequencing data receiver configured to receive sequencing data for a nucleic acid sample” in claim 1;
“a contaminant determiner configured to: identify multiple loci in the sequencing data; evaluate the identified loci; and classify the sequencing data as contaminated based on the evaluation of the identified loci” in claim 1;
“a variation frequency analyzer configured to classify the sequencing data based on allele read frequencies of the identified loci” in claim 2;
“wherein the variation frequency analyzer classifies… based on an associated maximum read percentage” in claim 4.
“the contaminant determiner is configured to identify multiple loci in the sequencing data by identifying loci within the sequencing data that differ from the corresponding loci in a reference sequence” in claim 11.
“the contaminant determiner is further configured to identify multiple loci in the sequencing data by identifying loci within the sequencing data based on predetermined frequencies of occurrences of variations for the loci in a population” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239.
The structure described in the specification as performing the above claimed functions include:
The structure a sequencing data receiver, contaminant determiner, and variation frequency analyzer is disclosed in Applicant’s specification at para. [0094] and FIG. 13 to be a computing system comprising a processor, memory, input/output devices, and storage.
An algorithm for receiving sequencing data for a nucleic acid sample by the sequencing data receiver in claim 1 is not required because receiving data is a coextensive function with the computer itself. See MPEP 2181 II B.
The algorithm for identifying multiple loci in the sequencing data by the contaminant determiner in claim 1 is discussed in Applicant’s specification at para. [0005]-[0007],   [0067], [0073], and FIG. 4, to include selecting loci corresponding to differences from one or more reference sequences or selecting loci that have a frequency of occurrence of variations in a population that is less than a threshold frequency. Accordingly, the algorithm for identifying multiple loci includes comparing the sequence data to a reference sequence and identifying loci that are different from the reference or comparing the population allele frequency to a frequency threshold and identifying loci with population allele frequencies below the threshold. 
The algorithm for evaluating the identified loci by the contaminant determiner in claim 1 is disclosed in Applicant’s specification at para. [0029], [0042], [0081], and FIG. 8 (steps #808 and 810), to include determining the allele read frequencies in the sequencing data in the identified loci and classifying the loci as outliers or non-outliers.
The algorithm for classifying the sequencing data as contaminated based on the evaluation of the identified loci by the contaminant determiner in claim 1 is disclosed in Applicant’s specification at para. [0081], [0085], and FIG. 8 (steps #812 and #814) to include determining if the contamination condition is satisfied, and determining that the sequence data is from a contaminated sample if the condition is satisfied.
The algorithm for classifying the sequencing data based on allele read frequencies of the identified loci by the variation frequency analyzer in claim 2 is disclosed in Applicant’s specification at para. [0051], [0081] to include classifying loci with an allele frequency of between 10% and 40% or between 60% and 90% as outliers and all other classified as non-outliers.
The algorithm for classifying each of the identified loci based on an associated maximum read percentage by the variation frequency analyzer in claim 4 is the same algorithm discussed above for the variation frequency analyzer of claim 2, except the allele read frequencies that the classification is based on is further limited to be an associated maximum read percentage, which is discussed in Applicant’s specification at para. [0082] and FIG. 2 to be the highest allele frequency at that loci (e.g. a major allele frequency).
The algorithm for identifying loci within the sequencing data that differ from the corresponding loci in a reference by the contaminant determiner in claim 11 is discussed in Applicant’s specification at para. [0027] and [0067] to include selecting loci in the sequencing data where different nucleotide bases appear in different reads. Accordingly, algorithm for identifying multiple loci includes comparing the sequence data to a reference sequence and identifying loci that are different from the reference.
The algorithm for identifying multiple loci in the sequencing data based on predetermined frequencies of occurrence of variations for the loci in a population by the contaminant determiner in claim 12 is discussed in Applicant’s specification at para. [0067] and [0073] to include selecting loci that have a frequency of occurrence of variations in a 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f). For example, if Applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), the claims could be amended to recite “A system comprising: a processor (and other desired computer components) configured to carry out the method comprising: receiving sequencing data…; identifying multiple loci…; evaluating the identified loci; and classifying the sequencing data…” or a similarly recited claim that recites sufficient structure (e.g. a processor) and does not recite any generic placeholders (i.e. a sequencing data receiver, contaminant determiner, etc.).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-6 and 11-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2, and claims dependent therefrom, are indefinite for recitation of “wherein the contaminant determiner includes a variation frequency analyzer configured to classify the sequencing data based on allele read frequencies of the identified loci”. Independent claim 1, from which claim 2 depends, recites “classify the sequencing data as contaminated based on evaluation of the 
Claim 4, and claims dependent therefrom, are indefinite for recitation of “wherein the variation frequency analyzer classifies each of the identified loci based on an associated maximum read percentage. Claim 2, from which claim 4 depends, recites “a variation frequency analyzer configured to classify the sequencing data based on allele read frequencies of the identified loci”. It’s unclear if the classifying step in claim 4 is intending to further limit the classifying step in claim 2 to include classifying each of the identified loci, or if the classifying step in claim 4 is different than the classifying step in claim 2. As such, the metes and bounds of the claim are unclear. For purpose of examination, the classifying step in claim 4 is interpreted to further limit the classifying step in claim 2 or be a separate classifying step. 
Claims 11-12 are indefinite for recitation of “… wherein the contamination determiner is further configured to identify multiple loci in the sequencing data by…”. Independent claim 1, from which claims 11-12 depend, recites “a contaminant determiner configured to:… identify multiple loci in the sequencing data…”. It’s unclear if claims 11-12 are intending to further limit the multiple loci in the sequencing data identified in claim 1 to be identified by identifying loci within the sequencing data that differs from a reference sequence (claim 11) and by identifying loci based on the multiple loci by identifying loci within….” or “…wherein the identifying the multiple loci comprises identifying loci within…”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 11-12, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claims 1, 15, and 19 being representative) is directed to a system, method, and product. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claim 1 recites the following steps which fall under the mathematical concepts, mental processes, and/or certain methods of organizing human activity groupings of abstract ideas:
identify multiple loci in the sequencing data;
evaluating the identified loci; and
classify the sequencing data as contaminated based on the evaluation of the identified loci.
Claims 15 and 19 recite the following steps which fall under the mathematical concepts, mental processes, and/or certain methods of organizing human activity groupings of abstract ideas:
identifying/identify multiple loci in the sequencing data;
determining/determine allele read frequencies for the identified loci; and
classifying/classify the sequencing data as contaminated based on the determined allele read frequencies.
The identified claim limitations falls into one of the groups of abstract ideas of mathematical concepts, mental processes, and/or certain methods of organizing human activity for the following reasons. In this case, the steps of identifying multiple loci in the sequencing data involves comparing the sequencing data to a reference sequence to identify sequences that differ between the two sequences, which amounts to a simple data comparison that can be practically performed in the mind. Furthermore, evaluating the identified loci, as recited in claim 1, or determining allele 
Furthermore, the limitations of evaluating the identified loci and determining/determine allele read frequencies for the identified loci further recite a mathematical concept. Because the “contaminant determiner configured to: … evaluate the identified loci” is being interpreted under 35 U.S.C. 112(f), the limitation requires determining the allele read frequencies in the sequencing data in the identified loci. Determining the allele read frequencies for identified loci requires dividing the read counts for a particular allele by the total number of read counts at that locus, which amounts to a textual equivalent to performing mathematical calculations. See MPEP 2106.04(a)(2) I. C. Therefore, these limitations further recite a mathematical concept.
Dependent claims 2-5, 11-12, 16-18, and 20 further recite an abstract idea.  Dependent claim 2 further recites the mental process of classifying the sequencing data based on allele read frequencies of the identified loci. Dependent claim 3 only serves to further limit the allele read frequencies of claim 2 to include single nucleotide polymorphisms, and therefore is part of the recited judicial exception of claim 2. Dependent claims 4 and 16 further recite the mental process of classifying each of the identified loci based on an associated maximum read percentage. Dependent claims 5, 17, and 20 further recite the mental process of classifying each of the identified loci by comparing the associated maximum read percentage to an outlier condition and classifying the identified loci that satisfy the outlier condition as outlier loci. Dependent claims 6, [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Dependent claims 3-5, 11-12, 16-18, and 20 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 1, 15, and 19 include:
a sequencing data receiver and a contaminant determiner (i.e. computing system comprising a processor, memory, input/output devices, and storage) (claim 1 only);
a non-transitory computer-readable storage medium (claim 19 only); and
receiving sequencing data for a nucleic acid sample.
The additional element of claim 2 includes:
a variation frequency analyzer (i.e. computing system comprising a processor, memory, input/output devices, and storage).
The additional elements of a sequencing data receiver, contaminant determiner, variation frequency analyzer, non-transitory computer-readable storage medium, and receiving data are generic computer components and/or processes. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or 
Therefore, the additionally recited elements amount to merely invoke computers as a tool to perform an existing process, and, as such, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 1-6, 11-12, and 15-20 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception. Dependent claims 3-5, 11-12, 16-18, and 20 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 1, 15, and 19 include:
a sequencing data receiver and a contaminant determiner (i.e. computing system comprising a processor, memory, input/output devices, and storage) (claim 1 only);
a non-transitory computer-readable storage medium (claim 19 only); and
receiving sequencing data for a nucleic acid sample.
The additional element of claim 2 includes:
a variation frequency analyzer (i.e. computing system comprising a processor, memory, input/output devices, and storage).
The additional elements of a sequencing data receiver, contaminant determiner, variation frequency analyzer, non-transitory computer-readable storage medium, and receiving data are conventional computer components and/or processes. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components 
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent 

Claims 15 and 19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Umbarger et al. (US 2014/0127688 A1, effectively filed 7 Nov. 2012; Pub. Date: 8 May 2014).
Regarding claims 15 and 19, Umbarger et al. shows a method and computer-readable storage medium (Abstract; [0018]; [0038]) for determining if a sample is contaminated comprising the following steps:
Umbarger et al. shows receiving sequencing data for a genetic sample ([0041]; FIG. 1, #120).
Umbarger shows identifying one or more loci (i.e. multiple loci) in the sequencing data of the sample (FIG. 1, #130; [0040]-[0042]).
Umbarger et al. shows calculating the allele frequency of the identified loci (FIG. 1, #140; [0170]).
Umbarger shows classifying the sample as contaminated based on comparing the determined allele frequencies to an uncontaminated distribution of allele frequencies ([0033]-[0035]; FIG. 1 #170, #180, #200, #210).
Therefore, claims 15 and 19 are anticipated by Umbarger et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11-12, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Umbarger et al. (US 2014/0127688 A1, effectively filed 7 Nov. 2012; Pub. Date: 8 May 2014).
Regarding claim 1, Umbarger et al. shows a computer system comprising a processor and storage for determining if a sample is contaminated (Abstract; [0018]; [0038]) configured to perform the following steps:
Umbarger et al. shows receiving sequencing data for a genetic sample ([0018]; [0041]; FIG. 1, #120).
Umbarger shows identifying one or more loci in sequencing data of a sample by identifying polymorphic loci with respect to a reference (i.e. selecting loci that differ from a reference sequence) ((FIG. 1, #130; [0010]; [0016]; [0040]-[0042]) and loci containing minor alleles with high population frequencies (i.e. based on predetermined frequencies of occurrence of variations for the loci in a population) ([0013]).
Umbarger et al. shows calculating the allele frequency of the identified loci (FIG. 1, #140; [0170]) and classifying each of the loci as an outlier based on comparing the allele frequency to a distribution of allele frequencies for an uncontaminated sample (i.e. evaluating the identified loci) [0017];[0033]; [0035]).
Umbarger shows determining if any individual z-score exceeds a preset threshold (i.e. a contamination condition) and classifying the sample as contaminated if any individual z-score exceeds the threshold ([0033]-[0035]).
Regarding claim 2, Umbarger et al. shows determining (i.e. classifying) whether the allele frequency of each loci is statistically significantly different than the null (e.g. uncontaminated) distribution (i.e. classifying whether each loci is an outlier or a non-outlier based on allele read frequencies) ([0033]-[0035]).
Regarding claim 3
Regarding claim 4, Umbarger et al. shows classifying each of the identified loci using allele frequencies of each loci ([0033]-[0035]).
Regarding claim 5, Umbarger et al. shows classifying each of the identified loci comprises comparing the minor allele frequency of the loci to a mean allele frequency of a null distribution of allele frequencies, calculating a z-score based on the comparison, and classifying the identified loci as an outlier if the z-score exceeds the preset threshold (i.e. classifying the identified loci that satisfy the outlier condition as outlier loci ([0033]; [0035]).
Regarding claim 6, Umbarger et al. shows classifying a sample as contaminated if any individual z-score of the loci is above the preset threshold ([0035]), which shows classifying the sequencing data as contaminated based on >0% of the identified loci being classified as outliers.
Regarding claim 11, Umbarger et al. shows the identified loci are polymorphic loci determined with respect to a reference (i.e. loci that differ from the corresponding loci in a reference sequence) ([0010]; [0016]).
Regarding claim 12, Umbarger et al. shows the identified loci include minor alleles with high population frequencies (i.e. based on predetermined frequencies of occurrence of variations for the loci in a population) ([0013]).
Regarding claims 16-18 and 20, Umbarger et al. shows a method and computer-readable storage medium (Abstract; [0018]; [0038]) for determining if a sample is contaminated comprising the following steps:
Umbarger et al. shows receiving sequencing data for a genetic sample ([0041]; FIG. 1, #120).
Umbarger shows identifying one or more loci (i.e. multiple loci) in the sequencing data of the sample (FIG. 1, #130; [0040]-[0042]).
Umbarger et al. shows calculating the allele frequency of the identified loci (FIG. 1, #140; [0170]).
Umbarger shows classifying the sample as contaminated based on comparing the determined allele frequencies to an uncontaminated distribution of allele frequencies ([0033]-[0035]; FIG. 1 #170, #180, #200, #210).
Further regarding claims 16-17 and 20, Umbarger et al. shows comparing the z-score for each loci to a threshold to determine if the allele frequency for each loci is statistically significantly different than the allele frequency in the null distribution (i.e. is an outlier) ([0033]; [0035]).
Further regarding claims 18 and 20, Umbarger et al. shows determining z-scores for each loci and classifying the sample as contaminated if an single individual z-score is above a preset threshold (i.e. if >0% of the loci exceed the threshold, the sample is classified as contaminated) ([0035]).

Umbarger et al. does not explicitly show the following limitations:
Regarding claim 1, Umbarger et al. does not explicitly show the computing system comprises a memory and input/output devices. However, Umbarger et al. shows the computing system is capable of receiving data input and user input ([0041]; [0043]), which would require that the computing system comprises input/output devices. Furthermore, Umbarger et al. shows the computer system may be a desktop computer, which necessarily includes memory. 
Regarding claim 2, Umbarger et al. does not explicitly show classifying the sequencing data based on allele read frequencies of the identified loci by classifying loci with an allele frequency of between 10% and 40% or between 60% and 90% as outliers and all other classified as non-outliers. However, Umbarger et al. discloses that the expected allele fractions for a heterozygote and homozygote are 50% and 100%/0%, respectively ([0009]) and further discloses an example of null distributions of allele frequencies for allele A for uncontaminated samples for each of a homozygous (AA), heterozygous (AB), and homozygous (BB) genotypes with a mean ± standard deviation of 0.97 ± 0.2, 0.4 8± 0.2, and 0.02 ± 0.03, respectively ([0029]). As discussed above, Umbarger et al. shows classifying each loci as an outlier based on determining a z-score using the null distribution and allele frequency of the loci of interest, and then comparing the z-score to a threshold z-score to determine if the loci is an outlier ([0033]-[0035]). Umbarger et al. further shows that the threshold z-score can be ≥ 4 ([0044]), such that loci with z-scores of 4 or greater 
Regarding claims 4-5, 16-17 and 20, Umbarger et al. does not explicitly show that classifying each of the loci is based on an associated maximum read percentage. However, Umbarger et al. shows using minor allele frequencies for the classifications ([0013]; [0027]; [0033]).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included input/output devices and memory in the computing system because Umbarger et al. already shows a computing system comprising a processor and storage, capable of receiving input data ([0038]; [0041]; [0043]), and that the computing system may be a desktop computer ([0038]), which necessarily includes memory. The motivation would have been combining prior art elements (e.g. a memory and input/output devices with the computing system of Umbarger et al.) to obtain the predictable result of a computer comprising a processor, storage, memory, and input/output devices. Furthermore, broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144. III.
It would have been further prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have classified loci with allele frequencies between 0.10 and 0.40 or between 0.60 and 0.90 as outliers and all other loci as non-outliers because Umbarger et al. discloses an example in which loci with allele frequencies of 0.14 to 0.40 and 0.56 to 0.89 are classified as outliers, and all other loci are classified as non-outliers ([0029]; [0033]-[0035]; 
Furthermore, utilizing maximum read percentages (i.e. major allele frequencies) is interpreted as a matter of design choice, and Applicant has not disclosed that this feature provides an advantage, is used for a particular purpose, or solves a stated problem when compared to using minor allele frequencies, as shown by Umbarger et al. ([0013]; [0027]; [0033]). Therefore, the minor allele frequencies shown by Umbarger would perform equally as well in classifying each loci using major allele frequencies and such a modification fails to patentably distinguish over Umbarger et al. This position is further supported by Umbarger et al., which shows that the major allele frequency is 1 minus the major allele frequency. Therefore, the invention is prima facie obvious.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.M./Examiner, Art Unit 1631                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631